EXHIBIT 10.1
 

Yoav Sibony September 30, 2013

Duvall, WA


Dear Yoav;


I am pleased to make you a tentative offer of employment for the position of
Vice President Global Sales for Harvard Bioscience, Inc. This position will
report directly to me. Your weekly salary will be $3,365.38, paid as earned and
which is the yearly equivalent of $175,000.00. In addition to base salary, you
will be given 50,000 stock options that vest in equal installments over four
years from the initial grant date. The initial grant date will be the eleventh
trading day after the HART spinoff and the strike price will be the average of
the ten preceding trading days. You are eligible for an annual bonus up to 35%
of base salary upon attainment of goals set by the CEO. A car allowance of $500
per month and business mileage reimbursement is also included. Your employment
will begin on October 28, 2013 or sooner if you are able. Please note this offer
is contingent on a review of the results of a background screening and a drug
test.


Harvard Bioscience offers a competitive benefits package including major
medical, dental, vision, life insurance and a retirement plan with company
match. You will also earn three weeks of vacation and six personal days.
Additional details on our benefit offerings will be provided on acceptance of
this offer.


As is standard with positions such as this, you must sign an agreement to
protect and hold confidential all proprietary and confidential information
regarding Harvard Bioscience, any of its affiliates, its customers and employees
both during and after the period of your employment. You must also acknowledge
that any inventions, discoveries, processes and/or improvements developed by you
in the course of your employment or in any way resulting from your employment
with us remain the property of the Company exclusively.


All offers of employment are on an at-will basis which means that either you or
we may terminate our employment relationship at any time with or without cause.


Yoav, we are excited by the prospect of you joining us. Based on you practical
and relevant experience, we believe you will bring much needed strategic sales
skills to the organization. Please acknowledge your acceptance of this tentative
offer of employment by signing and returning a copy of this letter to me. At
that point, Frank Aubuchon will provide you with the necessary paperwork for
completing your background check and drug screening.
 

/s/ Jeffrey A. Duchemin, CEO 9/30/13   /s/ Yoav Sibony 9/30/13   Jeffrey A.
Duchemin, CEO Date   Yoav Sibony Date  





84 October Hill Road • Holliston, Massachusetts 01746-1388
Phone: 508-893-8999 • Fax: 508-429-5732
www.harvardapparatus.com • www.harvardbioscience.com

